Citation Nr: 0928181	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from August 1940 to September 1945.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held at the RO in 
May 2009; a transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's death certificate indicates that his immediate 
cause of death was end stage Alzheimer's type dementia and 
that anemia of chronic disease, gastroesophageal reflux 
disease and recurrent esophageal stricture were significant 
conditions contributing to death but not resulting in the 
underlying cause.  The appellant contends, however, that the 
Veteran's service-connected contact dermatitis of the upper 
and lower extremities and back, with callosities of both 
feet, contributed to cause his death.  She indicated that 
these problems had increased in severity over time, resulting 
in depression, which in turn led to the Veteran's decline and 
death.  She also indicated that the physician who signed the 
death certificate, Dr. T.M., had only seen the Veteran for a 
general check up on one occasion two weeks before his death 
and that the physician did not know the Veteran's medical 
history.  In addition, the appellant noted that the Veteran 
had not been previously diagnosed as having end stage 
Alzheimer's disease.  

The Board notes that the record does not appear to contain 
any documentation indicating that the Veteran had Alzheimer's 
disease and/or dementia and more generally does not appear to 
contain any record of medical treatment beyond April 2003, 
some ten months prior to the Veteran's death.  As it would 
appear likely that the Veteran would have received some level 
of medical attention during the last ten months of his life 
and as appellant has asserted that he had not been diagnosed 
as having end stage Alzheimer's disease prior to a single 
medical visit two weeks before his death, the Board finds 
that a Remand is necessary so that an additional effort can 
be made to obtain and examine any outstanding medical records 
from the time frame leading up to the Veteran's death, 
including any terminal records.  The Board also notes that 
the appellant indicated at her May 2009 Board hearing that 
she was attempting to obtain a medical opinion concerning the 
role that the Veteran's service-connected dermatitis with 
foot callosities may have played in his death and that this 
Remand will allow her additional time to attempt to obtain 
such an opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  With the appellant's cooperation, the 
RO should obtain all records of medical 
evaluation and treatment pertaining to the 
Veteran, which are not already of record, 
for the time frame from July 1999 to the 
present.  As a starting point for this 
effort, the RO should refer to the list of 
medical providers made by the appellant, 
which was received by the RO in June 2006.  
In particular the RO should attempt to 
obtain any outstanding VA records and any 
outstanding records from Kaiser 
Permanente, to specifically include any 
record of an evaluation of the Veteran by 
the physician who signed the Veteran's 
death certificate, Dr. T.M., and any other 
record pertaining to terminal treatment.  

2.  If any newly obtained information 
suggests the need for further development, 
to include the provision of a VA medical 
opinion, the RO should conduct such 
development. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until she is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



